DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim(s) recite(s) limitation "a data storage partition on the storage device that includes data structures that store data; and a distributed key entry partition on the storage device having a respective entry associated with each data structure included on the data storage partition, wherein each respective entry in the distributed key entry partition includes a security tag that identifies security requirements for data stored in the data structure associated with that respective entry; and a multi-location data security subsystem that is coupled to the storage device, wherein the multi-location data security subsystem is configured to: receive a request to transfer data stored in a first data structure to the first server device; access a first security taq that identifies security requirements for the data stored in the first data structure in a first respective entry in the distributed key entry partition that is associated with the first data structure; determine, based on the first security taq, whether the first server device satisfies the security requirements for the data stored in the first data structure; and transfer, in response to determining that the first server device satisfies the security requirements identified in the first security tag, the data stored in the first data structure to the first server device."
Said limitations are taught by the specification as originally filed.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2020/0034041): discloses method/system of storage objects using groups of data protection policies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133